UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


EARL BUCHANAN,                                   §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §    CIVIL ACTION NO. 1:17-CV-76
                                                 §
LEAGUE MEDICAL CONCEPT, et al.,                  §
                                                 §
                Defendants.                      §

                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Earl Buchanan, proceeding pro se, filed this lawsuit against several defendants,

including Uma Sukhavasi. The court previously referred this matter to the Honorable Zack

Hawthorn, United States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to

applicable laws and orders of this court.

         Defendant Sukhavasi has filed a motion to dismiss. The magistrate judge has submitted

a Report and Recommendation of United States Magistrate Judge recommending the motion be

granted.

         The court has received the Report and Recommendation, along with the record, pleadings,

and all available evidence. No objections were filed to the Report and Recommendation.

                                             ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report of the magistrate judge is ADOPTED. Defendant Sukhavasi’s motion to

dismiss is GRANTED and the claim against her is DISMISSED for failure to state a claim upon
         .
which relief may be granted.
         SIGNED at Beaumont, Texas, this 7th day of September, 2004.
         SIGNED at Beaumont, Texas, this 5th day of March, 2019.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
